DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7,8,15,16,19-21,23-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites “and the two-dimensional electron gas 2DEG is adjacent to the first polar face” but, but claim 7 depends on claim 1 and claim 1 recites in part “wherein at least one of a vertical two-dimensional electron gas 2DEG and a vertical two-dimensional hole gas 2DHG is formed in the channel layer […]” which raises an issue of indefiniteness since a 2DEG is not necessarily required by claim 1 and claim 7 which references the 2DEG is therefore indefinite since it is unclear whether the 2DEG is wherein a vertical two-dimensional electron gas 2DEG is formed in the channel layer, and the two-dimensional electron gas 2DEG is adjacent to the first polar face”.
Claim 8 recites “and the two-dimensional hole gas 2DHG is adjacent to the second polar face” but, but claim 8 depends on claim 1 and claim 1 recites in part “wherein at least one of a vertical two-dimensional electron gas 2DEG and a vertical two-dimensional hole gas 2DHG is formed in the channel layer […]” which raises an issue of indefiniteness since a 2DHG is not necessarily required by claim 1 and claim 8 which references the 2DHG is therefore indefinite since it is unclear whether the 2DHG is required.  For purposes of examination, claim 8 is interpreted as reciting in part: “wherein a vertical two-dimensional hole gas 2DHG is formed in the channel layer, and the two-dimensional hole gas 2DHG is adjacent to the second polar face”.
Claim 15 recites wherein one or more electrodes are formed on the channel supply layer adjacent to the 2DEG region, but claim 15 depends on claim 1 and claim 1 recites in part “wherein at least one of a vertical two-dimensional electron gas 2DEG and a vertical two-dimensional hole gas 2DHG is formed in the channel layer […]” which raises an issue of indefiniteness since a 2DEG is not necessarily required by claim 1 and claim 15 which references the 2DEG is therefore indefinite since it is unclear whether the 2DEG is required.  For purposes of examination, claim 15 is interpreted as reciting in part: “wherein a vertical two-dimensional electron gas 2DEG is formed in the channel layer, and wherein one or more electrodes are formed on the channel supply layer adjacent to the 2DEG region.”
Claim 16 recites wherein one or more electrodes are formed on the channel supply layer adjacent to the 2DHG region, but claim 16 depends on claim 1 and claim 1 recites in part “wherein at least one of a vertical two-dimensional electron gas 2DEG and a vertical two-dimensional hole gas 2DHG is formed in the channel layer […]” which raises an issue of indefiniteness since a 2DHG is not necessarily required by claim 1 and claim 16 which references the 2DHG is therefore indefinite since it is unclear wherein a vertical two-dimensional hole gas 2DHG is formed in the channel layer, and wherein one or more electrodes are formed on the channel supply layer adjacent to the 2DHG region.”
Claims 19, 20, and 21 recite “The method according to claim 17,” but claim 18 is the claimed method, not claim 17.  For purposes of examination, claims 19, 20, and 21 are interpreted to depend on claim 18.
Claims 23, 24, 25, and 26 depend on claim 21, but claims 23, 24, 25, and 26 are directed to a semiconductor device and claim 21 is directed to a method.  Since each of claims 23, 24, 25, and 26 refer to a column and claim 22 introduces a column in a device, claims 23, 24, 25 and 26 are interpreted for purposes of examination as depending on claim 22.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3,10-12,14,15,17-19,22,24,25 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by U.S. Patent Application Publication Number 2014/0170998 A1 to Then et al., “Then”.
Regarding claim 1, Then discloses a semiconductor device (e.g. FIG. 4A), comprising:

a channel layer (217A/217B, ¶ [0027]) disposed outside the vertical interface; and
a channel supply layer (220A/220B, ¶ [0029]-[0032]) disposed outside the channel layer;
wherein a vertical two-dimensional electron gas 2DEG (219A/219B, ¶ [0029]) formed in the channel layer (217A/217B) adjacent to an interface between the channel layer (217A/217B) and the channel supply layer (220A/220B).

    PNG
    media_image1.png
    674
    793
    media_image1.png
    Greyscale

Examiner’s Note: although Then does not use the term “channel supply layer” to describe layer 220A/220B, Then teaches wherein the layer includes a material having a higher polarization and/or wider bandgap and includes materials e.g. AlGaN, which overlap with Applicant’s disclosed channel supply layer.  Additionally, the term “vertical interface” is not defined by Applicant’s specification and is interpreted under the doctrine of broadest reasonable interpretation (BRI, MPEP 2111) as generally any vertical interface which is a part of or intersects with the substrate.

Then anticipates the semiconductor device according to claim 1, and Then further discloses wherein the vertical interface includes a crystalline lattice of a hexagonal symmetry (¶ [0019] “For (110) silicon embodiments, the vertical sidewalls 210A, 210B are (111) surfaces” and (111) silicon inherently has hexagonal symmetry, see e.g. Applicant’s specification page 7 paragraph [048]).

Regarding claim 3, Then anticipates the semiconductor device according to claim 1, and Then further discloses wherein the substrate is a Si substrate, and the vertical interface is a (111) plane of Si (¶ [0019] “For (110) silicon embodiments, the vertical sidewalls 210A, 210B are (111) surfaces.”).

Regarding claim 10, Then anticipates the semiconductor device according to claim 1, and Then further discloses a buffer layer (fin 210, ¶ [0019], analogous to Applicant’s fin buffer 603) between the substrate (203) and the channel layer (217A/217B).

Regarding claim 11, Then anticipates the semiconductor device according to claim 10, and Then further discloses wherein a height of the buffer layer (fin 210) is higher than a height of the substrate (203, see Examiner-annotated figure below) in a vertical direction.

    PNG
    media_image2.png
    679
    793
    media_image2.png
    Greyscale


Regarding claim 12, Then anticipates the semiconductor device according to claim 1, and Then further discloses a nucleation layer (transition layer 215A,215b, ¶ [0025], analogous to Applicant’s 602) on the vertical interface of the substrate (see Examiner-annotated figure above).

Regarding claim 14, Then anticipates the semiconductor device according to claim 1, and Then further discloses wherein a height of the channel layer (217A/217B) is higher than a height of the substrate (203) in a vertical direction (see Examiner-annotated figure below):

    PNG
    media_image3.png
    680
    793
    media_image3.png
    Greyscale


Regarding claim 15 insofar as definite, Then anticipates the semiconductor device according to claim 1, and Then further discloses wherein an electrode (gate electrode 250) is formed (indirectly) on the channel supply layer (220A/220B) adjacent to the 2DEG region (219A/219B).

 Then anticipates the semiconductor device according to claim 1, and Then further discloses wherein a[n] insulating layer (241, ¶ [0022]) is located between the substrate (203) and the channel layer (217A/217B) as well as between the substrate (203) and the channel supply layer (220A/220B).

Regarding claim 18, Then anticipates a method of fabricating a semiconductor device, comprising the steps of:
forming (FIG. 2A) a vertical interface (210, see Examiner-annotated figure with claim 1 above) on a substrate (203);
forming (FIG. 2B) a semiconductor channel layer (217A/217B, ¶ [0027]) outside the vertical interface; and
forming (FIG. 2B) a semiconductor channel supply layer (220A/220B, ¶ [0029]-[0032]) outside the channel layer;
wherein a vertical two-dimensional electron gas 2DEG (219A/219B, ¶ [0029]) is formed in the semiconductor channel layer (217A/217B) adjacent to an interface between the semiconductor channel layer (217A/217B) and the semiconductor channel supply layer (220A/220B).

Regarding claim 19 insofar as definite, Then anticipates the method according to claim 18, and Then further discloses forming (FIG. 2A) insulating layers (241, ¶ [0022]) on the substrate (203).

Regarding claim 22, Then discloses a semiconductor device (e.g. FIG. 4A), comprising:
a column (210, column as viewed in side profile, ¶ [0019]) having a sidewall surface; and
an electrode (gate electrode 250, ¶ [0041]) disposed (indirectly) on the side wall surface (e.g. 210A,210B from FIG. 2A) of the column;


Regarding claim 24 insofar as definite, Then anticipates the semiconductor device according to claim 22, and Then further discloses wherein the column comprises:
a channel layer (217A/217B, ¶ [0027]); and
a channel supply layer (220A/220B, ¶ [0029]-[0032]) at least partially overlaying a sidewall surface of the channel layer.

Regarding claim 25 insofar as definite, Then anticipates the semiconductor device according to claim 22, and Then further discloses a substrate (203) having a vertical interface (see Examiner-annotated figure below), wherein the column (210) is formed overlaying the vertical interface of the substrate.

    PNG
    media_image4.png
    563
    668
    media_image4.png
    Greyscale


Claims 1,7-9,16,18,19,22-24,26 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by U.S. Patent Application Publication Number 2014/0209893 A1 to Okamoto, “Okamoto”.
Regarding claim 1, Okamoto discloses a semiconductor device (e.g. FIG. 21C), comprising:
a substrate (10) having a vertical interface (with left 30, see Examiner-annotated figure below);
a channel layer (21, ¶ [0043]-[0045]) disposed outside (i.e. laterally to the right of) the vertical interface; and
a channel supply layer (22, ¶ [0043]-[0045]) disposed outside the channel layer;
wherein a vertical two-dimensional hole gas 2DHG (21b, ¶ [0044]) is formed in the channel layer (21) adjacent to (i.e. nearby to) an interface between the channel layer (21) and the channel supply layer (22).


    PNG
    media_image5.png
    414
    762
    media_image5.png
    Greyscale


Okamoto anticipates the semiconductor device according to claim 1, and Okamoto further discloses wherein the channel layer (21) includes a polar face (right arrow in Examiner-annotated figure above) at a portion of the interface between the channel layer (21) and the channel supply layer (22), and a two-dimensional electron gas 2DEG (portion of 21a indicated by right arrow above, ¶ [0046]) is adjacent to the first polar face (polar (0001) GaN face).

Regarding claim 8 insofar as definite, Okamoto anticipates the semiconductor device according to claim 1, and Okamoto further discloses wherein the channel layer (21) includes a polar face (N-POLAR (000-1), left side) at a portion of the interface between the channel layer (21) and the channel supply layer (22), and a two-dimensional hole gas 2DHG (21b) is adjacent to the second polar face. 

Regarding claim 9, Okamoto anticipates the semiconductor device according to claim 1, and Okamoto further discloses wherein the channel layer includes a first polar face (right side, “Ga-POLAR”) at a first portion of the interface between the channel layer (21) and the channel supply layer (22) and a second polar face (“N-POLAR”) at a second portion (left side) of the interface between the channel layer (21) and the channel supply layer (22), the two-dimensional electron gas 2DEG (portion of 21a) is adjacent to the first polar face, and the two-dimensional hole gas 2DHG (21b) is adjacent to the second polar face.

Regarding claim 16 insofar as definite, Okamoto anticipates the semiconductor device according to claim 1, and Okamoto teaches wherein an electrode (44, ¶ [0043]) is formed on the channel supply layer (22) adjacent to (i.e. nearby to) the 2DHG region (21b).

Okamoto discloses a method of fabricating a semiconductor device, comprising the steps of:
forming a vertical interface (see Examiner-annotated figure with claim 1 above) on a substrate (10);
forming a semiconductor channel layer (21, ¶ [0043]-[0045]) outside the vertical interface (i.e. laterally to the right of); and
forming a semiconductor channel supply layer (22, ¶ [0043]-[0045]) outside the channel layer;
wherein a vertical two-dimensional hole gas 2DHG (21b, ¶ [0044]) is formed in the semiconductor channel layer adjacent to an interface between the semiconductor channel layer (21) and the semiconductor channel supply layer (22).

Regarding claim 19 insofar as definite, Okamoto anticipates the method according to claim 17, and Okamoto further discloses forming insulating layers (30 on left and right, ¶ [0057]) on the substrate.

Regarding claim 22, Okamoto discloses a semiconductor device, comprising:
a column (protruding portion 220a of 21, column in side profile, ¶ [0081]) having a sidewall surface; and
one or more electrodes (43, 44, ¶ [0081]) disposed on the side wall surface of the column;
wherein the column includes at least one of a two-dimensional electron gas 2DEG region (portion of 21a on right, see Examiner-annotated figure above, ¶ [0082]) and a two-dimensional hole gas 2DHG region (21b, ¶ [0044]) adjacent to the sidewall surface.

Okamoto anticipates the semiconductor device according to claim 22, and Okamoto further discloses wherein the column (portion 220a of 21) includes a first sidewall surface and a second sidewall surface (see Examiner-annotates figure above), wherein the two-
dimensional electron gas 2DEG (portion of 21a) is adjacent to the first sidewall surface and the two-dimensional hole gas 2DHG (21b) is adjacent to the second sidewall surface.

Regarding claim 24 insofar as definite, Okamoto anticipates the semiconductor device according to claim 22, and Okamoto further discloses wherein the column comprises a channel layer (21, ¶ [0043]-[0045]), and a channel supply layer (22, ¶ [0043]-[0045]) at least partially overlaying a sidewall surface of the channel layer.

Regarding claim 26 insofar as definite, Okamoto anticipates the semiconductor device according to claim 22, and Okamoto further discloses wherein the sidewall surface of the column includes at least one of a (0001) polar face (right side, see Examiner-annotated figure above) and a (000-1) polar face (left side, see Examiner-annotated figure above) of a III-V compound semiconductor (GaN).

Claims 1,5,7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication Number 2020/0185492 A1 to Kimura et al., “Kimura”.
Regarding claim 1, Kimura discloses a semiconductor device (e.g. FIG. 6), comprising:
a substrate (e.g. 12c, portion of substrate 10, ¶ [0032],[0073],[0082]) having a vertical interface (between 12c and 14 under 41, see Examiner-annotated figure below);
a channel layer (e.g. 11, ¶ [0038]) disposed outside the vertical interface; and
a channel supply layer (21, ¶ [0031],[0035]) disposed outside the channel layer;


    PNG
    media_image6.png
    577
    799
    media_image6.png
    Greyscale


Regarding claim 5, Kimura anticipates the semiconductor device according to claim 1, and Kimura further discloses wherein the substrate (10) is a SiC substrate (¶ [0032]), and the vertical interface is a (0001) plane of SiC (<0001> arrow as pictured, ¶ [0040],[0042])

Regarding claim 7 insofar as definite, Kimura anticipates the semiconductor device according to claim 1, wherein the channel layer includes a polar face (<0001> ¶ [0040],[0042]) at a portion of the interface between the channel layer (11) and the channel supply layer (21), and the two-dimensional electron gas 2DEG (10e) is adjacent to the first polar face.

Claims 22 and 25 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by U.S. Patent Application Publication Number 2011/0169012 A1 to Hersee et al., “Hersee”.
Regarding claim 22, Hersee discloses a semiconductor device (e.g. FIG. 1), comprising:
a column (GaN nanowire or post, Abstract, ¶ [0023]) having a sidewall surface; and
one or more electrodes (150, ¶ [0031]) disposed on the side wall surface of the column;
wherein the column includes a two-dimensional electron gas 2DEG region (190, ¶ [0036]) adjacent to the sidewall surface.

Regarding claim 25, Hersee anticipates the semiconductor device according to claim 21, and Hersee further discloses a substrate (120, ¶ [0031]) having a vertical interface (see Examiner-annotated figure below), wherein the column (GaN nanowire) is formed overlaying the vertical interface of the substrate.

    PNG
    media_image7.png
    552
    657
    media_image7.png
    Greyscale



Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2014/0209893 A1 to Okamoto, “Okamoto”.
Regarding claim 4, although Okamoto anticipates the semiconductor device according to claim 1, Okamoto fails to show in FIG. 3 wherein the substrate is an Al2O3 sapphire substrate, and the vertical interface is a (0001) plane of Al2O3.
However, Okamoto teaches wherein the substrate may be an m-plane sapphire substrate (¶ [0049]), and one having ordinary skill in the art would recognize that the perpendicular sidewall (see Examiner-annotated figure with claim 1 above) to a sapphire (Al2O3) substrate is inherently a (0001) plane (sapphire has hexagonal symmetry similar to GaN).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Okamoto with an Al2O3 sapphire substrate with the vertical interface (see Examiner-annotated figure with claim 1 above) as taught by Okamoto Okamoto teaches wherein an a-plane sapphire substrate may be used (¶ [0049]) and since it has been held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960), and MPEP 2144.07 Art Recognized Suitability for an Intended Purpose.
	 
Regarding claim 5, although Okamoto anticipates semiconductor device according to claim 1, Okamoto fails to show in FIG. 3 wherein the substrate is a SiC substrate, and the vertical interface is a (0001) plane or a (000-1) plane of SiC.
However, Okamoto teaches wherein the substrate may be m-plane SiC (¶ [0049]) and one having ordinary skill in the art would recognize that the perpendicular sidewall (see Examiner-annotated figure with claim 1 above) to an m-plane silicon carbide (SiC) substrate is inherently a (0001) plane (SiC has hexagonal symmetry similar to GaN).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Okamoto with a SiC substrate with the vertical interface (see Examiner-annotated figure with claim 1 above) as taught by Okamoto since Okamoto teaches wherein an a-plane SiC substrate may be used (¶ [0049]) and since it has been held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960), and MPEP 2144.07 Art Recognized Suitability for an Intended Purpose.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2014/0209893 A1 to Okamoto, “Okamoto”, in view of U.S. Patent Application Publication Number 2020/0044066 A1 to Suzuki et al., “Suzuki”.
Okamoto anticipates the semiconductor device according to claim 1, and Okamoto further discloses wherein the substrate is a GaN substrate (m-PLANE GaN 10), and the vertical interface is a (000-1) plane of GaN (“N-POLAR SURFACE (000-1)”, see Examiner-annotated figure above).
Okamoto fails to clearly state wherein the substrate (10) is intrinsic.
Suzuki teaches wherein a GaN substrate is intrinsic (also known as undoped or semi-insulating, ¶ [0003],[0031]).
It would have been obvious before the effective filing date of the claimed invention to on having ordinary skill in the art to have formed the device of Okamoto using intrinsic GaN as the GaN substrate in Okamoto as exemplified by Suzuki and since it has been held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960), and MPEP 2144.07 Art Recognized Suitability for an Intended Purpose.

Claims 13,20,21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2014/0209893 A1 to Okamoto, “Okamoto”, in view of U.S. Patent Application Publication Number 2019/0288101 A1 to Longobardi et al., “Longobardi”.
Regarding claim 13, although Okamoto discloses the semiconductor device according to claim 1, Okamoto fails to clearly teach forming a nucleation layer and a buffer layer, wherein the nucleation layer is located on the vertical interface of the substrate, and the buffer layer is located between the nucleation layer and the channel layer.
Longobardi teaches forming a buffer layer (310, ¶ [0214]) comprising a nucleation layer (aluminum nitride (AlN) ¶ [0214]) and a buffer layer (AlGaN ¶ [0214]), wherein buffer layer (AlGaN is located between the nucleation layer (AlN) and a channel layer (315).
Okamoto with the nucleation and buffer layer structure of Longobardi such that the nucleation layer is located on (i.e. contacting) the vertical interface of Okamoto as taught by Longobardi in order to desirably make use of silicon substrates through mechanical stress relief which achieves off-state blocking ability (Longobardi ¶ [0111]).

Regarding claim 20 insofar as definite, although Okamoto anticipates the method according to claim 17, Okamoto fails to clearly teach forming a buffer layer outside the vertical interface.
Longobardi teaches forming a buffer layer (AlGaN ¶ [0214]).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the upper surface of the substrate of Okamoto with the nucleation and buffer layer structure of Longobardi such that the nucleation layer is located on (i.e. contacting) the vertical interface of Okamoto and the buffer layer outside of the vertical interface (i.e. by extending laterally away from the vertical interface) as taught by Longobardi in order to desirably make use of silicon substrates through mechanical stress relief which achieves off-state blocking ability (Longobardi ¶ [0111]).

Regarding claim 21 insofar as definite, although Okamoto anticipates the method according to claim 17, Okamoto fails to clearly teach forming a nucleation layer on the vertical interface.
Longobardi teaches forming a buffer layer (310, ¶ [0214]) comprising a nucleation layer (aluminum nitride (AlN) ¶ [0214]) and a buffer layer (AlGaN ¶ [0214]), wherein buffer layer (AlGaN is located between the nucleation layer (AlN) and a channel layer (315).
Okamoto with the nucleation and buffer layer structure of Longobardi such that the nucleation layer is located on (i.e. contacting) the vertical interface of Okamoto as taught by Longobardi in order to desirably make use of silicon substrates through mechanical stress relief which achieves off-state blocking ability (Longobardi ¶ [0111]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Patent Number 9,978,872 B1 to Hahn et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A WARD whose telephone number is (571)270-3406.  The examiner can normally be reached on M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571)272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/Eric A. Ward/               Primary Examiner, Art Unit 2891